Citation Nr: 1453816	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia.

2. Entitlement to an initial compensable rating for hearing loss


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a hearing before the undersigned at the RO in September 2013.  A transcript of the hearing was associated with the claims file and reviewed.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most severe measurements of the Veteran's hearing loss show 44 decibel average and 84 percent speech recognition in the right ear and 55 decibel average and 80 percent speech recognition in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2009, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hearing loss in August 2009 and June 2014.  There is no indication or assertion that these examinations were inadequate to rate his hearing loss.  To the contrary, they provided the measurements used by the schedular criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent. 

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  Further, all applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

As explained below, the Veteran's hearing loss does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.85.

In the August 2009, the Veteran's hearing loss was measured as 39 decibel puretone threshold average in the right ear and 48 decibel puretone threshold average in the left ear with 94 percent speech recognition bilaterally.  In June 2014, the examiner measured his hearing as 44 decibel puretone threshold average and 84 percent speech recognition in the right ear and 55 decibel puretone threshold average and 80 percent speech recognition in the left ear.  

The June 2014 measurements show a more severe level of hearing loss and will be used for this analysis.  The right ear 44 decibel average and 84 percent speech recognition combine for a 'II' in Table VI.   See 38 C.F.R. § 4.85.  The left ear 55 decibel average and 80 percent speech recognition combine for a 'IV' in Table VI.  See id.  A 'IV' and a 'II' combine for a zero, or noncompensable rating in Table VII.  Id.  Therefore, a compensable rating is not warranted based on the evidence.

The Board has considered the Veteran's statements of difficulty comprehending speech and notes that he is competent to report these symptoms.  See Jandreau, 492 F.3d at 1377.  The Board also finds him credible as the statements are detailed and consistent.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, as they directly address the rating criteria for the Veteran's hearing loss.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hearing loss symptoms are fully contemplated by the schedular rating criteria.  Specifically, his hearing loss was measured and rated based on puretone threshold average and speech discrimination.  While the evidence shows reports of difficulty hearing speech and use of hearing aids, these symptoms are typical of hearing loss claims and do not present an unusual disability picture.  The examiner also considered the impact of the hearing loss on the Veteran's daily life pursuant to Martinak v. Nicholson, 21 Vet. App. 447  (2007).  Specifically, it was found that the Veteran would likely experience mild to moderate communication difficulties without the use of hearing aids.  Again, this does not indicate an unusual degree of disability beyond that contemplated by the rating schedule.
  
In sum, the rating schedule is adequate to evaluate his disability.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

A compensable initial rating for bilateral hearing loss is denied.





REMAND

The June 2014 VA examiner found no current diagnosis of the Veteran's respiratory system.  However, a private provider diagnosed bronchitis in October and November 2012 and mild COPD in September 2013.  In September 2013, the Veteran reported recurrent upper respiratory infections and bronchitis.  The examiner concluded that the bronchitis that the Veteran claims is not caused by or the result of one episode of pneumonia in service but did not provide rationale for the opinion or address the other diagnoses of record.  An addendum opinion is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2014 examiner, or another appropriate examiner if that examiner is unavailable, to provide any opinion on the Veteran's respiratory disability.  The examiner should address the following:

a. The record shows private diagnoses of bronchitis in October and November 2012 and mild chronic obstructive lung disease (COPD) in September 2013.  Are these disabilities at least as likely as not related to service?

Please take note of the Veteran's reports of continuous bronchitis over the years, as well as his 40 year history of smoking.  

Court cases require that a medical opinion consider all relevant evidence and provide rationale for an opinion, not just a conclusory statement.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


